Citation Nr: 1614567	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-41 473	)	DATE
	)
	)

On appeal from 
the Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 22, 2006, for the establishment of service connection for a psychiatric disorder, diagnosed as chronic schizophrenia, undifferentiated type, currently rated as 100 percent disabling.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1964.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a June 2013 statement addressed to the RO, the Veteran alleged that "benefits of service connection should be granted retroactively to [his] original claim [date] because previous denials were clearly and unmistakably erroneous."  

In a September 2013 statement addressed to the RO, the Veteran requested revision of previous rating decisions that denied his claim seeking entitlement to service connection for a nervous disorder.  However, he did not specify which rating decisions he wished to revise based on clear and unmistakable error (CUE).  He also failed to provide a more specific statement regarding his allegations.  

When a Veteran is unrepresented (as is the case here), VA is required to sympathetically review and liberally construe the claimant's pro se filings.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the RO must contact the Veteran and determine which rating decisions the Veteran wishes to revise based on CUE.  Thereafter, the RO must take appropriate action to adjudicate in the first instance any CUE motions raised by the Veteran regarding specific prior rating decisions of record.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The RO's October 2011 rating decision granted the maximum 100 percent disability rating for the Veteran's service-connected psychiatric disorder, diagnosed as chronic schizophrenia, undifferentiated type.  An effective date of September 22, 2006 was assigned.  The Veteran did not appeal this decision nor was new and material evidence received within the appeal period.  

2.  In June 2013, the Veteran filed a freestanding claim requesting an earlier effective date for the establishment of service connection for a psychiatric disorder, diagnosed as chronic schizophrenia, undifferentiated type, currently rated as 100 percent disabling.
3.  The Veteran is in receipt of the maximum schedular rating for his service-connected psychiatric disorder throughout the entire period on appeal.


CONCLUSIONS OF LAW

1. The October 2011 rating decision is final. 38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  The criteria for an effective date earlier than September 22, 2006, for the establishment of service connection for a psychiatric disorder, diagnosed as chronic schizophrenia, undifferentiated type, currently rated as 100 percent disabling, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (stating that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

The Veteran has asserted that he is entitled to an earlier effective date, prior to September 22, 2006, for the award of service connection for his psychiatric disorder, diagnosed as chronic schizophrenia, undifferentiated type, currently rated as 100 percent disabling.  In support of his claim, the Veteran alleges that his psychiatric/nervous disorder had its onset during his active duty service or shortly after his separation from service and that he is entitled to the effective date of September 18, 1968, when he filed his original claim of entitlement to service connection for a nervous disorder. 

The record reflects that the Veteran filed a claim to reopen the issue of entitlement to service connection for a psychiatric disorder, on September 22, 2006.  That claim was reopened by the Board in a June 2008 decision.  Subsequently, in an August 2009 decision, the Board granted entitlement to service connection for psychiatric disorder.  In November 2009, the RO issued a rating decision which effectuated the Board's award of benefits.  A 30 percent disability rating was assigned, effective September 22, 2006, the date in which the RO received the Veteran's claim to reopen the issue of entitlement to service connection for a psychiatric disorder.

In December 2009, the Veteran filed a notice of disagreement contesting the initial 30 percent disability rating assigned to his service-connected psychiatric disorder.  After the RO issued a September 2010 statement of the case, the Veteran perfected a substantive appeal to the Board.  In his October 2010 substantive appeal, the Veteran requested a new VA examination to assess the current severity of his service-connected psychiatric disorder.  

In September 2011, the Veteran underwent a VA psychiatric evaluation.  Based on the examination findings, as well as new evidence received during the appeal period, the RO issued an October 2011 rating decision granting the maximum 100 percent disability rating for the entire period since September 22, 2006, the date in which the RO received the Veteran's claim to reopen the issue of entitlement to service connection for a psychiatric disorder.   The Veteran did not appeal this decision nor was new evidence received during the one year appeal period. The decision became final in October 2012.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In June 2013, the Veteran submitted a claim requesting an effective date earlier than September 22, 2006 for the award of service connection for his psychiatric disorder, diagnosed as chronic schizophrenia, undifferentiated type, currently rated as 100 percent disabling.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a) (2015).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran appealed the November 2009 rating decision which granted service connection for a psychiatric disorder and assigned an initial 30 percent disability rating, effective September 22, 2006.  In October 2011, the RO increased that disability rating from 30 percent to the maximum 100 percent and indicated that the effective date of this rating was to remain September 22, 2006, the date in which the RO received the Veteran's claim to reopen the issue of entitlement to service connection for a psychiatric disorder.  The Veteran did not appeal this determination and it became final and binding.  In June 2013, the Veteran submitted a freestanding earlier effective date claim.

As described above, the Veteran is already in receipt of the maximum possible rating for the entire period on appeal.  Absent a specific allegation and finding of CUE, the Board simply cannot award an effective date earlier than the date on which the Veteran's claim to re-open was received.  See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  To the extent that the Veteran may have alleged that CUE exists in any rating decision, including the November 2009 or October 2011 rating decisions, the Board finds that his request does not meet the required specificity of pleading, much less actually show that a CUE has occurred.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and . . . persuasive reasons must be given as to why the result would have been manifestly different").  The Veteran's statements referencing CUE do not specifically identify the decision that contains CUE.

As the Veteran has not specifically asserted CUE in the November 2009 or October 2011 rating decisions, his free-standing claim for an earlier effective date must be denied.  The Board reminds the Veteran that he is free to file a claim for CUE in the future.





ORDER

Entitlement to an effective date earlier than September 22, 2006, for the establishment of service connection for a psychiatric disorder, diagnosed as chronic schizophrenia, undifferentiated type, currently rated as 100 percent disabling, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


